EVERETT, Senior Judge
(concurring in the result):
There are several points made in the majority opinion with which I do not agree. Specifically, if the entry into the apartment by the agents of the Naval Investigative Service (NIS) was not a consent search, but see infra, then I am troubled by the majority’s discussion of (1) whether N was an agent of law enforcement officials; and (2) whether this case can be affirmed as a “private search” by N.
N’s own rummaging around appellant’s apartment surely was a “private search.” Accordingly, if she had remembered the women’s names in the log book and repeated them to the NIS agents or if she, herself, had taken a picture of the page in the logbook on which the names appeared, there could be no Fourth Amendment complaint by appellant. But that is not what happened. N’s private search, alone, did not expose the challenged evidence to anyone except herself, so her private search under the circumstances of this case is not relevant to admissibility of the challenged evidence.
Further, if she had delivered the logbook to authorities on her own initiative, she would not have become a law enforcement agent in the process, see Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). Moreover, it even might be argued that, if she had initiated an invitation to the NIS agents to come with her to appellant’s apartment to retrieve the logbook, that would be the functional equivalent of her taking the logbook from the apartment and giving it to the agents. Under that rationale, she would not have been an agent of law enforcement in that scenario, either.
But, again, that is not what happened. Indeed, the court below found as fact that a prosecutor to whom N had been referred “advised her that she might want to consent to a search of the premises in order that there would be evidence (in the form of pictures of the scene) to support her allegations.” 40 MJ 666, 669 (1994) (emphasis added).
Accordingly, I agree with the majority that N was not an agent of law enforcement when she initially foraged around appellant’s apartment, so that activity remained purely a private search. However, as I have just pointed out, that private search yielded nothing to anyone but N, so it is not relevant to this appeal; and whether she was a government agent in the subsequent entry into appellant’s apartment is irrelevant, since official government agents also were in that search party.
With these strawmen knocked down, it seems clear to me that this appeal rises or *417falls on whether N had actual authority to consent for law enforcement officers to enter appellant’s apartment and, then, look through the closed logbook. On the basis of the factfinding below, which I do not find clearly erroneous, I conclude that she did.
From the picture drawn in the opinion of the Court of Military Review, see 40 MJ at 669, it is inescapable that appellant gave N virtually full discretionary power over his entire apartment, even to the point of expressly authorizing invited guests (with the sole caveat of no loud parties). It well may be that appellant did not contemplate specifically that invited guests would include police, see generally United States v. White, 40 MJ 257, 259 (CMA 1994) (“It is one thing to allow a friend or cotenant limited access to a private bedroom without requiring express permission; it is quite another to allow the friend or cotenant to bring third parties, especially the police, into a private bedroom.”). But where appellant handed over carte blanche discretion to N, without any meaningful restrictions by way of access to any part of the apartment (including his own bedroom) or, significantly, any of the items of property therein, the discretion was hers to exercise. She did, and appellant must live with the consequences.
Before closing, I want to make brief comment on a couple of tangential issues, not determinative of this appeal. First, it might seem curious that police would rely upon the authority to consent of someone who has just claimed to have been raped by the owner of the apartment. Under such circumstances, one might logically conclude that the victim does not enjoy such power. This would be relevant to an inquiry into apparent authority to consent; but where the evidence shows that there was actual authority, the question of apparent authority is not reached. See United States v. Welch, 4 F.3d 761, 764 (9th Cir.1993).
Second, as the majority points out, N tried to telephone appellant before the challenged search in order to eschew any further responsibility for the apartment and the cat and, impliedly, any further rightful access to the apartment, as well. She failed to reach appellant, however. Accordingly, the extensive authority that appellant had given her neither was rescinded by appellant nor denied by her. Thus, it remained intact — at least in the absence of any evidence that N unilaterally abandoned the agreed-upon arrangement. See generally United States v. Matlock, 415 U.S. 164, 171, 94 S.Ct. 988, 993, 39 L.Ed.2d 242 (1974) (proper focus in looking for actual authority is consenting party’s “relationship to the premises”).
Finally, it is possible under these facts that, if the agents’ intrusion contravened the Fourth Amendment, the taint of that violation on the live-witness testimony of the women whose' identity was learned from reading the logbook was so attenuated that the testimony nonetheless was admissible. See United States v. Ceccolini, 435 U.S. 268, 274-79, 98 S.Ct. 1054, 1059-62, 55 L.Ed.2d 268 (1978). Under the facts of this case, however, I believe that such an analysis is a much closer call than the issue of N’s’ actual authority to consent, in light of the factual findings below that underlie the latter analysis. Consequently, I have elected to address the consent issue directly, rather than to assume a Fourth Amendment violation and then inquire into possible attenuation of the taint.
With the foregoing comments, I join the majority in concluding that the military judge properly overruled the defense objection and in affirming the decision below.